SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 8, 2011 ProAssurance Corporation (Exact name of registrant as specified in its charter) Delaware 001-16533 63-1261433 (State of Incorporation) (Commission File No.) (IRS Employer I.D. No.) 100 Brookwood Place, Birmingham, Alabama (Address of Principal Executive Office ) (Zip code) Registrant’s telephone number, including area code:(205)877-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-(c) under the Exchange Act (17CFR 240.13e-(c)) ITEM 7.01 REGULATION FD DISCLOSURE In this Current Report on Form 8K we are furnishing materials which will we will use during investor meetings on September 8, 2011 and for any meetings we schedule during the remainder of September 2011. These materials are presented in Exhibit 99.1. We are also filing materials we will use in an investor presentation at the KBW Insurance Conference on September 8, 2011. These materials are furnished in Exhibit 99.2. Our presentation begins at 1:20 pm et and may be acccessed from the Investor Relations section of our website, www.ProAssurance.com. We expressly disclaim any obligation to update these materials and caution that they are only accurate on the date of this filing. The inclusion of any data or statements in this presentation does not signify that the information is considered material. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS Presentation materials will be used in investor meetings in September, 2011. Presentation material to be used in an investor presentation on September 8, 2011. We are furnishing Exhibits 99.1 and 99.2 to this Current Report on Form 8-K in accordance with Item 7.01, Regulation FD Disclosure. These exhibits shall not be deemed to be “filed” for the purposes of Section 18 of the Securities and Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liability of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of the general incorporation language of such filing, except as shall be expressly set forth by specific reference in such filing. SIGNATURE Pursuant to the requirements of the Securities Exchange act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 8, 2011 PROASSURANCE CORPORATION by:/s/ Frank B. O’Neil Frank B. O’Neil Senior Vice-President 2
